El Juez Presidente Señor Travieso,
emitió la opinión del tribunal.
En octubre 23 de 1944 El Pueblo de Puerto Rico radicó una demanda ante la Corte de Distrito de San Juan contra la corporación Andréu, Aguilar & Cía., Inc., sus directores, aquí peticionarios, y la Grlenns Palls Indemnity Co., como garantizadora, siendo el objeto de dicha demanda el cobro de la suma de $11,893.34 que, según se alega, la corporación de-mandada, disnelta desde el año 1942, quedó a deber a El Pueblo de Puerto Rico por concepto de arbitrios, recargos, *810intereses y-inultas por la venta de vehículos de motor, pie-zas y partes. Habiendo sido disuelta la corporación deudora sin dejar bienes de clase alguna, en la demanda se pide que se condene a sus directores y liquidadores y a la compañía fiadora al pago de la suma reclamada.
Comparecieron los demandados y alegaron que la corte de distrito carecía de jurisdicción sobre la materia envuelta en el caso, por ser ésta de la exclusiva jurisdicción del Tribunal de Contribuciones, creado por la Ley núm. 169 de 15 de mayo de 1943, pág. 601. Declarada sin lugar dicha mo-ción, los demandados acudieron ante esta Corte en solicitud de un auto de certiorari, el cual fué expedido, quedando el caso sometido a nuestra decisión en marzo 19 de 1945.
 Las secciones 3 y 4 de la Ley núm. 169 de 1943', en cuanto son pertinentes a este caso, disponen lo siguiente:
“Sección 3.— ® ®
“Todas Jas acciones, recursos o procedimientos que deban subs-tanciarse ante el Tribunal de Contribuciones de. Puerto Ilico se ini-ciarán mediante instancia jurada de Ja persona o entidad recu-rrente . . . dentro de Jo-s treinta días siguientes a la fecha de la notificación que a la misma haga el Tesorero de Puerto Rico, en cual-quiera de los siguientes casos: (1) tasación o retasación de propie-dad mueble, tangible o intangible, o inmueble; (2) valoración hecha para lines, de contribución de herencia'.; (3) liquidación o voliqui dación del importe de la contribución de ingresos, incluyendo notificaciones de deficiencias o de cualquier otra índole; (4j denega-torias de reembolso de cualquier contribución pagada indebidamente o en exceso o cobrada ilegalmente por cualquier otra causa; (5) requerimiento de pago por e.l Tesorero de Puerto Rico en virtud de cualquier arbitrio o contribución de licencia o de cualquiera otra clase de contribuciones o impuestos no especificados anteriormente; Disponiéndose, que. el término de treinta días a que hace referencia esta sección quedará en suspenso si durante el mismo se solicitase la reconsideración de su actuación al Tesorero de Puerto Rico y éste decidiese reconsiderarla, en cuyo caso el indicado término de treinta, días ya iniciado se seguirá contando desde la fecha en que el Tesorero notifique a la parte interesada su decisión final en el incidente sobre reconsideración; Y disponiéndose, además, que el pro-*811eedimiento de apremio o ejecución para hacer efectiva la contribución objeto de la acción o recurso quedará en suspenso,., hasta que emita .su decisión el tribunal, siempre que éste, a solicitud del contribuyente y con citación del Tesorero de Puerto Rico permita el afianzamiento, etc. ’ ’
“Sección 4. — El Tribunal de Contribuciones tendrá jurisdicción, de carácter exclusivo, para conocer de todos los casos sobre revisión de la tasación o retasación de la propiedad mueble, tangible o intangible, o inmueble, y de todas las acciones, procedimientos o recur-sos especiales o extraordinarios y reclamaciones de cualquier indole, relacionadas con, o que afecten la imposición, cobro, pago, devolución o reembolso de toda clase ele contribuciones, incluyendo arbitrios, contribución sobre ingresos, impuesto de la victoria, sobre herencia, licencias, y cualesquiera otras contribuciones o impuestos, así como para conocer de las reclamaciones ele contribuciones pagadas inde-bidamente o en exceso o cobradas ilegalmente, cuyo reembolso se haya rehusado por el Tesorero. Esta jurisdicción, sin embargo, no podrá ■invocarse ante el tribunal por persona alguna, hasta que sobre el gsien lo ai. discusión haya recaído la correspondiente resolución admi-nistrativa por parte del Tesorero de Puerto Pico, de acuerdo con la-ley." (Bastardillas nuestras.)
IDs obvio que de conformidad con las disposiciones lega-les que acabamos de citar el Tribunal de Contribuciones tiene jurisdicción exclusiva para conocer de todas las acciones qué puedan ser ejercitadas por un contribuyente contra una re-solución administrativa del Tesorero (a) tasando o retasando determinadas propiedades; o (b) fijando el importe de la contribución de herencia; o (c) fijando el importe de la con-tribución sobre ingresos o determinando deficiencias; o (d) denegando la devolución de contribuciones cobradas indebi-damente; o (e) requiriendo al contribuyente para el pago de cualquier arbitrio, contribución o impuesto. Parece ob-vio también que de acuerdo con lo dispuesto en la sección 4, supra, ningún contribuyente podrá invocar la jurisdicción del Tribunal de Contribuciones antes de que 'el Tesorero haya dictado su resolución sobre la controversia entre él y el con-tribuyente, o haya requerido a éste para el pago de una can-*812tidad determinada por concepto de contribuciones, arbitrios o impuestos de cualesquiera clase.
En la demanda interpuesta en este caso se alega que los demandados fueron requeridos repetidas veces para que efec-tuasen el pago de las sumas reclamadas por el Tesorero. Los demandados, tan pronto como fueron requeridos para el pago de los arbitrios, pudieron haber recurrido ante el Tribunal de Contribuciones para la revisión de la resolución del Tesorero imponiendo dichos arbitrios. No lo hicieron así esperando tal vez a que el Tesorero procediese al cobro por la vía de apremio.
listó, ya definitivamente establecido por varias decisiones de este tribunal, que “en todas las acciones relacionadas con el cobro de toda clase de contribuciones, incluyendo arbitrios, el Tribunal de Contribuciones tendrá y tiene jurisdicción de carácter exclusivo”. Fernández v. Buscaglia, Tesorero, 60 D.P.R. 596; Mayagüez Sugar Co. v. Tribunal de Apelación, 60 D.P.R. 753; Power Electric Co. v. Tesorero, 63 D.P.R. 984, y Ballester v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 768.
Arguye la representación de El Pueblo de Puerto Rico que la jurisdicción exclusiva del Tribunal de Contribuciones está limitada a aquellos casos, como los arriba citados, en que la acción o procedimiento es iniciado por el contribu-buyonte, en alzada contra una resolución administrativa del Tesorero de Puerto Rico y no es extensiva a las acciones o procedimientos iniciados por el Tesorero o por El Pueble de Puerto Rico en cobro de contribuciones o arbitrios, por-que en esos casos no existe ninguna resolución administra-tiva del Tesorero que pueda servir.de base para invocar la jurisdicción del Tribunal de Contribuciones, según lo re-quiere la sección 4 de la Ley núm. 169 de 1943, supra. Sos-tiene, además, que cuando el Tesorero tiene que cobrar una cantidad líquida y exigible a un contribuyente, debe recurrir a los tribunales de justicia y no al Tribunal de Contribu-ciones.
*813No nos convence la argumentación de la parte interven-tora. La que se ejercita en este caso, no obstante lo que se alega en contrario, es tina acción que tiene como único ob-jeto el cobro de arbitrios impuestos y no pagados sobre ven-tas de automóviles, que se alega fueron realizadas por la corporación demandada.
La sección 4 de la Ley núm. 169 de 1943 (pág. 601) con-fiere al Tribuna] de Contribuciones jurisdicción de carácter exclusivo para conocer de todas las acciones, procedimientos o recursos y reclamaciones que estén relacionados con o afec-ten al cobro de contribuciones o arbitrios. Es indudable que si el Tesorero hubiese-recurrido al procedimiento dé apremio para efectuar el cobro de los arbitrios reclamados en este caso, la corporación demandada hubiera podido invocar la jurisdicción exclusiva del Tribunal de Contribuciones para conocer de la controversia entre las partes. No creemos que la intención legislativa haya sido la de conferir jurisdicción exclusiva al Tribunal de Contribuciones para conocer de una controversia entre el Tesorero y un contribuyente, cuando esa controversia es sometida a su consideración por el contribu-yente, y negarle jurisdicción para conocer de esa misma con-troversia a petición del Tesorero.
La acción en el presente caso fue interpuesta por El Pueblo de Puerto Rico. La determinación o resolución ad-ministrativa fijando la cantidad adeudada por la corporación demandada por concepto de arbitrios, intereses y penalida-des debió sin duda alguna ser hecha por el Tesorero de Puerto Rico, por ser éste el funcionario autorizado por la ley para imponer y cobrar toda clase de contribuciones y arbitrios. No vemos razón alguna por la cual El Pueblo de Puerto- Rico no pueda invocar la jurisdicción del Tribunal de Contribuciones, basándose en la resolución administrativa dictada por el Tesorero, de conformidad con lo dispuesto en la sección 4, supra.
*814Opinamos que el propósito de la ley creando el Tribunal de Contribuciones fue el de establecer un tribunal, con juris-dicción exclusiva, ante el cual puedan comparecer, tanto los contribuyentes como el Tesorero de Puerto Rico, e incoar cualquier acción, procedimiento o recurso que esté relacio-nado con o que afecte la imposición, cobro, pago, devolución o reembolso de toda clase de contribuciones y arbitrios.
La acción que se ejercita en este caso es una de las com-prendidas .dentro de la jurisdicción exclusiva del Tribunal de Contribuciones y la Corte de Distrito carece de jurisdicción para conocer de ella.

La resolución recurrida debe se.r revocada y' el caso de-vuelto a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.